oo mOa nt ND NH BP WW NY

NO NO NO NO NH KN NO WN KF KF KF KF KF OFS SF OU SF OU Sh ll
SIN A BR WO NY K&§ CO OO DW ~~ HR A Bh WW HPO KH CO

~)
©

 

 

James M. Sitkin (SBN 107650)
jsitkin@sitkinlegal.com

1 Kaiser Plaza, Suite 505
Oakland, CA 94612

Tel: (415) 318-1048

Fax: (415) 362-3268

Justin L. Swidler
jswidler@swarte-le al.com
Swartz Swidler LL

1101 Kings Highway N., Suite 402
Cherry Hill, NJ 08034

Tel: (856) 685-7420

Fax: (856) 685-7417

Robert D. Soloff
RIES WHC
7805 S.W. 6" Court
Plantation, FL 33324

Tel: (954) 472-0002
Fax: (954) 472-0052

Marc A. Silverman
msilverman@fwblaw.net
Frank Weinberg Black, P.L.
7805 S.W. 6" Court
Plantation, FL 33324

Tel: Con 474-8000

Fax: (954) 474-9850

Attorneys for Plaintiffs

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TANSEER KAZI et al., individually and on
behalf of all those similarly situated,

Ss,
VS.
PNC BANK, N.A., et al.,

S.

 

 

A.

Case No.: 3:18-cv-04810-JCS

SUPPLEMENTAL DECLARATION
OF ROBERT D. SOLOFF IN
SUPPORT OF PLAINTIFFS’
MOTION FOR CLASS
CERTIFICATION

Date: January 24, 2020
Time: 9:30 a.m.
Before: Hon. Joseph C. Spero

Trial Date:

 

DECL. OF ROBERT D. SOLOFF IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION — CASE NO.: 3:18-CV-04810-JCS

 
oo mOa nt ND NH BP WW NY

NO NO NO NO NH KN NO WN KF KF KF KF KF OFS SF OU SF OU Sh ll
SIN A BR WO NY K&§ CO OO DW ~~ HR A Bh WW HPO KH CO

~)
©

 

 

I, ROBERT D. SOLOFF, declare as follows:

1. I am an attorney at law admitted to practice pro hac vice to practice before
this Court. I am among the attorneys herein representing Plaintiffs Tanseer Kazi and Linda
Scheid (“Plaintiffs”). I submit this declaration in support of Plaintiffs’ motion for class
certification and in response to the Opposition of Defendant PNC Bank, N.A. (“PNC” or
“Defendant”).

2. I, along with my co-counsel Justin L. Swidler and Marc A. Silverman,
were certified class and collective counsel in a prior action against PNC filed by a nationwide
class of mortgage loan officers, Lemuel Bland, et al. vy. PNC Bank, N.A., et al., filed in the
Western District of Pennsylvania at case number: 2:15-cv-01042-AJS (hereinafter the “Bland”
case). Included as class members in the Bland case and issued checks as part of the settlement of
the Bland case were David Deglow, Franco Lenteri, and Jeff Rhodes, who provided Declarations
to PNC Bank which were submitted in PNC Bank’s Opposition to Plaintiffs’ Motion for Class
Certification. Additionally, David Deglow filed a Consent Form for representation in the
collective action claims under the Fair Labor Standards Act against PNC Bank in the Bland case.

3. Mr. Tanseer Kazi was both an opt-in plaintiff (for claims made under the
FLSA) and a certified class member in Bland. His consent form is publicly on file with the
Bland Court at ECF Doc. Number 98-1, page 37. His Consent form was filed on January 28,
2016, at which point I, along with Mr. Swidler and Mr. Silverman, were his counsel for wage
and hour claims asserted in Bland against PNC.

4. Throughout the litigation of the Bland case, Plaintiffs’ counsel
communicated with class members, and provided periodic updates regarding the status of the

case, including updates regarding mediation.

2

 

DECL. OF ROBERT D. SOLOFF IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION — CASE NO.: 3:18-CV-04810-JCS

 
oo mOa nt ND NH BP WW NY

NO NO NO NO NH KN NO WN KF KF KF KF KF OFS SF OU SF OU Sh ll
SIN A BR WO NY K&§ CO OO DW ~~ HR A Bh WW HPO KH CO

~)
©

 

 

5. Subsequent to the settlement of the Bland case, a number of class
members contacted me, via telephone and through emails, regarding the case settlement and
various other employment related issues regarding PNC.

6. In or about March 2018, one of the Bland case members, Linda Scheid,
called me to discuss employment matters with her then employer PNC Bank and seek my legal
advice. Prior to that call, I had no communication with Ms. Scheid, other than the
communications to all Bland class members.

7. Subsequently, on or about September 2018, Linda Scheid called me again
to discuss personal employment matters, to seek my legal advice, and to provide me with
information. This was the second time, unsolicited, that Ms. Scheid had contacted me.

8. On October 24, 2018, Linda Scheid agreed to become a Named
Plaintiff/Class Representative in this, above-referenced case (“this case”). Neither I nor my Co-
Counsel representing Plaintiffs in this case engaged in improper solicitation of either Plaintiff.

9. Ms. Scheid has actively and regularly communicated with me and assisted
me throughout the litigation of this case, including providing information regarding PNC’s
Compensation Plans, actual pay and commissions, calculations, subtraction/reduction of
draw/advances (“regular pay”) from commissions, required training, sales meetings and other
non-productive time, and other related issues.

10. LT advised Ms. Scheid of the mediation in this case, subsequently scheduled
for November 28, 2018, and confirmed her stand by telephone availability for that mediation

and, in January 2019, advised her that the mediation was unsuccessful.

3

 

DECL. OF ROBERT D. SOLOFF IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION — CASE NO.: 3:18-CV-04810-JCS

 
oo mOa nt ND NH BP WW NY

NO NO NO NO NH KN NO WN KF KF KF KF KF OFS SF OU SF OU Sh ll
SIN A BR WO NY K&§ CO OO DW ~~ HR A Bh WW HPO KH CO

~)
©

 

 

11. Along with Plaintiffs’ co-counsel James Sitkin, I spent significant time
with Ms. Scheid regarding her responses to PNC Bank’s First Set of Interrogatories and PNC
Bank’s First Request for Production of Documents, as well as preparing for Ms. Scheid’s

deposition in this case.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and corrected.

Executed on December 18, 2019, in Plantation, Florida.

/s/Robert D. Soloff
Robert D. Soloff, Esquire

4

 

DECL. OF ROBERT D. SOLOFF IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION — CASE NO.: 3:18-CV-04810-JCS

 
